Title: To Alexander Hamilton from Timothy Pickering, 14 December 1800
From: Pickering, Timothy
To: Hamilton, Alexander



Easton (Pennsylvania) Decr. 14. 1800.
My dear Sir,

After an absence of four months in the Woods I returned hither on the evening of the 10th instant; and this is the first opportunity of acknowledging the receipt of your letter of the 13th ult.
A few days before I left the Woods, I received from a friend in Philadelphia, your pamphlet concerning the conduct and character of President Adams. You say the press teams with replies. I have yet seen none of them, and therefore cannot tell what facts or anecdotes would be useful or pertinent in your future publications; and as you desired such communications “without delay,” it would now probably be too late to make them.
That I ever “wished to bring about an alliance with Great Britain”, to link our interest and our fate with hers, cannot be true. But when, in 1798, I, in common with others, deemed a rupture with France almost inevitable, it was certainly natural and proper to think what would be the most effectual means of carrying on the war; and as natural to think some plan of cooperation with Great Britain, then at war with France, for our mutual safety and advantage, against a common enemy, to be expedient: But as it was this expected rupture with France which alone led me to think of some connection with Great Britain so my ideas never went beyond that object.
You remember that I wrote to you, and that you replied, on this subject—that I requested your opinion and that you gave it against going immediately into an alliance with Great Britain. Your recollection is correct. I have sought for and found the letters. If you preserved mine, you will find it under the date of March 25, 1798; and which refers to another of the same date, giving an account of the recent conduct of the French Government towards the UStates. I subjoin an extract, containing every syllable that I wrote you on the subject of any connection with G. Britain.
Agreeable to your request, I inclose your original of March 27. 1798, in answer to the above.
With true respect & esteem   I remain, my dear sir,   ever yours

Timothy Pickering.
General Hamilton.
